﻿
On behalf of my Government, I wish at the outset to extend warmest congratulations to you, Sir, on your election as President of the forty-fourth session of the General Assembly. We are indeed deeply satisfied that a most distinguished representative of Nigeria, a country with which Greece maintains traditionally the closest relations of friendship and co-operation, has been elected by acclamation to this prestigious office. Your vast experience in the work of the Organization and the leadership and diplomatic skills you have displayed ensure that you will discharge with success the duties with which you are entrusted. I take this opportunity also to assure you that we recall most vividly your last visit to Athens, when as Chairman of the Special Committee against Apartheid you co-chaired the symposium entitled "Culture against apartheid".
I avail myself of this opportunity to express to your predecessor, Mr. Dante Caputo, former Foreign Minister of Argentina, our deep appreciation for the able and inspired manner in which he guided with great effectiveness the work of the forty-third session of the General Assembly.
My personal thoughts turn also to the Secretary-General, Mr. Perez de Cuellar, to whom I wish to express my admiration for his untiring efforts in efficiently leading the United Nations in its task of maintaining international peace and security. I wish to congratulate him on the report on the work of the Organization he recently presented to us. His review of international developments brings home, in bold and lucid terms, the acuteness of tensions in areas where violence and injustice are, unfortunately, still the norm in the everyday life of peoples and countries - all this against a growing consciousness that the United Nations can be more effective in the prevention of conflicts and the suppression of acts of aggression. In short, he has presented "a credible strategy of peace".
Earlier this week the Foreign Minister of France, Mr. Roland Dumas, in his capacity as President of the European Economic Community, made a statement on behalf of the 12 States Members of the European Community. My Government fully concurs with the views expressed on issues that are central to our concerns and to our aspirations. For my part, I should like also to point to the new hopes raised in Europe in the wake of a historic evolution which should, we hope, lead to the elimination of confrontations and to the attenuation of divisions. It is that same Europe, which, as the Secretary-General does not fail to mention, was plunged 50 years ago this very month into a most savage and destructive conflict, which eventually engulfed other continents. Greece survived that holocaust, devastated but with an unshakable faith in democracy, human dignity and justice, the very purposes and principles of the United Nations as enshrined in the Charter.
The openness and restructuring that are defining current developments in Eastern and Central Europe constitute a political event of historical dimensions. Relief of unparalleled importance has been brought forward in the theatre of European relations, affecting overall world affairs. Greece has contributed actively to this process which marks a turning point in the relations between East and West on the European continent. We are convinced that confidence can replace mistrust and that co-operation should replace confrontation. The Conference on Security and Co-operation in Europe has played a major role in creating an advanced stage of co-operation among the 35 participating States. The Concluding Document issued at its last Session in Vienna, marks an important step in the Helsinki process. The Forum of Information, held in London, and the Conference on the Human Dimension, held in Paris more recently, give the measure of the further progress achieved in two most sensitive areas. Within the framework of 'die process established by the Conference on Security and Co-operation in Europe, regional co-operation in the Balkan peninsula has been a most significant development. My country takes satisfaction from the fact that it was the first to propose the implementation of the Helsinki Final Act on a regional basis. Since then, we have been consistently committed to the advancement of this co-operation with our Balkan neighbours, seeking to enlarge the range of areas of common interest. Following the meeting of the Foreign Ministers of the six Balkan countries in Belgrade last year, a series of specialized meetings have been organized consecutively in various capitals. An important meeting of high officials is planned to take place in Athens in the coming months. We shall spare no effort towards the furtherance of this process, which serves peace and stability in our region. As regards neighbouring Turkey, we would like to develop in our relations a climate enabling us to establish in the near future a serious dialogue that would bring us to an era of peace, friendship and co-operation.
Efforts leading to nuclear and conventional disarmament remain at the centre of our preoccupations. These efforts, primarily deployed in the framework of the United Nations system, are obviously influenced by the progress of bilateral talks between the two nuclear super-Powers. The Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - INF Treaty - concluded in December 1987, and the negotiations for the reduction by 50 per cent of their respective nuclear arsenals, have a direct bearing on the general relaxation in international tensions. In Europe again, the Conference on Security and Co-operation in Europe (GSCE) remains the most efficient negotiating framework for conventional disarmament. We earnestly look forward to the success of negotiations initiated recently in Vienna aiming at the reduction of such weapons in Europe, and also to an agreement on a new set of confidence- and security-building measures.
Beyond the confines of European initiatives, we look forward to a successful conclusion of the negotiations for the prohibition of chemical weapons carried out within the framework of the Conference on Disarmament in Geneva. The United Nations should continue to provide to the international community the institutional framework for disarmament negotiations. Without being unduly pessimistic, we should place in their true dimensions both the seemingly fruitless results of the third special session of the General Assembly devoted to disarmament and the more inconclusive last session of the Disarmament Commission.
If, in the words of the Secretary-General, "the United Nations needs to demonstrate its capacity to function as guardian of world security", its Member States should be conscious - as indeed they are - of the true nature of regional conflicts as well as of the nature of the solutions achieved, or to be achieved. In a tightly interdependent world, no regional problem loses its international character, the more so when the Organization is seized of it. The involvement of the United Nations suggests that the extent to which it can contribute toward solutions greatly depends on the existence of a genuine political will for the maintenance of peace and security by the parties directly concerned. The most notable examples in this respect are the agreement between Iran and Iraq for a cease-fire in the region of the Gulf following resolution 598 (1987), unanimously adopted by the Security Council, the Geneva Accords on Afghanistan and the New York agreements on Namibia signed in December 1988. A few years earlier, these problems seemed to be insoluble. However, diplomatic skill and patience, in parallel with the untiring efforts of the Secretary-General, but primarily with the efforts of the parties directly involved, have brought to an end the military conflict between Iran and Iraq. We express the hope that both parties will co-operate intensively with the Secretary-General on the basis of Security Council resolution 598 (1987).
The same skill and patience has produced an agreement for the withdrawal of foreign military forces from Afghanistan. Similarly, it has brought about agreements for the disengagement of alien forces and other elements from Namibia and from Angola, in the framework of an overall solution designed in accordance with Security Council resolution 435 (1978). However, we are still deeply concerned that in the regions just mentioned the agreements reached, or the peace plans and other arrangements pursued, have not yet come to full fruition and have not as yet succeeded in eliminating grave internal problems. National reconciliation is at stake in Afghanistan and local conditions are far from giving hope for an early return of the refugees to their homes in safety and honour.
In Namibia, we have been following with some concern the strenuous efforts of the United Nations to establish normal conditions to secure free and fair elections in time for the agreed date, early November 1989, as well as for the return of refugees. The plight of prisoners of war still held by the former belligerents in the region of the Gulf, where other serious problems have still to be resolved, delays the implementation of the settlement plan laboriously pursued by the Secretary-General and his Personal Representative.
Greece is following with particular interest developments in South Africa, where the situation continues, regretfully, to endanger peace, security and stability in the area. The state of emergency is still in force throughout the country, while sporadic positive developments, such as the release of a number of political detainees, fall short of constituting the fundamental change that the situation requires. Anti-apartheid organizations are still banned and harassed, and their activities are restricted by all kinds of repressive measures. We hope that recent developments in that country will lead to the complete and peaceful eradication of apartheid by an effective national dialogue across political, religious and colour distinctions, with a view to establishing a free, democratic and non-racial South Africa.
In Central America, the Esquipulas II agreement and the recent Tela agreements supported by the Presidents of the five countries of the region lead us to hope that agreements to terminate military activities from one territory to another, to end internal strife and to guarantee the democratic process will be crowned with success. Observer groups to be eventually established by the United Nations to verify and control the peace process under way nay be part of a substantial contribution by this Organization. In Kampuchea, in the Western Sahara and, last but not least, in the Middle East, the impasse persists, and the United Nations has not yet been in a position to enhance effectively a few positive steps taken in any of the cases mentioned. The inconclusive results of the Paris Conference on Cambodia do not prevent us from noting that the Vietnamese forces seem to be keeping to their timetable of withdrawal. The peace plan presented by the Secretary-General to the opposing parties in the Western Sahara still remains a valid proposal for a just and lasting agreement. However, the persistence of Israel in occupying since 1967 Palestinian and other Arab territories, including East Jerusalem, aggravates the already harsh conditions of life of the civilian population in the occupied territories and remains the main obstacle to a just solution in accordance with Security Council resolutions 242 (1967) and 338 (1973). We believe that the settlement of the Middle Eastern question can be reached by the convening of the International Peace Conference under the auspices of the United Nations, leading to talks in which all the directly interested parties should participate, including the Palestine Liberation Organization (PLO).
We are deeply concerned by the tragic conditions prevailing in Lebanon. We call upon all parties to refrain from the use of force and to reach, through peaceful negotiations, a solution that will guarantee the unity, sovereignty, independence and territorial integrity of this country. We are particularly satisfied that the plan of the Tripartite Committee of the Arab League appears to have been accepted, thus paving the way for the return of peace in that country, torn for so many years by internal strife.

With regard to the Korean Peninsula, we welcome President Roh's new unification formula as well as any proposal aiming at reducing tension in the area. The South Korean Government has our support and encouragement in its efforts to promote unification through peaceful and democratic means. A brief review of cases regarding regional conflicts inevitably brings forward a pattern on which the United Nations is invited to act or is acting, in conformity with the relevant resolutions of the Security Council and the General Assembly.
This pattern of United Nations involvement leads us to take note of two distinct levels of action encompassing each problem as a whole. The first level of action refers to the external aspect of a problem, which as a rule is relevant to the prevention or termination of an armed confrontation, the withdrawal of foreign military forces of occupation or foreign elements alien to a country whose sovereignty and territorial integrity have been violated. The second level of action normally relates to the internal aspect of a regional problem, which, as previous examples clearly denote, consists of internal strife and the need for national reconciliation, the settlement of refugee problems, and the enforcement of human rights and the rule of law. In varying degrees, as circumstances in each case dictate, the United Nations is called upon, usually through the good offices of the Secretary-General, to assist in the settlement of a conflict, acting at the two distinct levels I have just mentioned.
Allow me now to refer in a more extensive way to the Cyprus problem, the persistence of which is of special concern to Greece and to the United Nations as a whole.
It is evident that for the last 15 years there has been a manifest lack of will on the Turkish side to reach a solution that would allow the two communities of Cyprus to enjoy the full fruits of independence to their mutual benefit. The Turkish invasion of 1974 and the continuing military occupation of more than a third of the territory of the Republic of Cyprus constitute a most blatant violation of the United Nations Charter and of the resolutions adopted by the Security Council and the General Assembly. The resulting plight of the Cypriot people is well known. I wish again to remind the Assembly that some 200,000 people had to flee their ancestral homes and have become refugee? in their own country, while to this day 1,619 missing persons are still unaccounted for. Furthermore, advantage has been taken of the continuing occupation of the northern part of Cyprus by Turkish military forces to bring in thousands of Turkish settlers in order to alter the demographic structure of the island. Ensuing acts of secession and partition were unequivocally condemned by resolutions of the Security Council, which has repeatedly called upon Turkey to withdraw its forces from the island. Mention should also be made of the looting of cultural treasures and the destruction of objects and monuments of historic value and places devoted to worship. To all this it should now be added that, according to recent disturbing indications, the Turkish-Cypriot side seems to be planning to install new Bulgarian Muslim settlers in the occupied part of the territory of the Republic.
Efforts to bring about a solution to the Cyprus problem entered a new, more hopeful phase after the new initiative taken in July 1988 by the Secretary-General in the framework of his mission of good offices. The President of the Republic of Cyprus has striven to conduct meaningful talks with the leader of the Turkish-Cypriot community under the auspices of the Secretary-General and his Special Representative, with a view to reaching a solution that should be just and lasting, for the benefit of all citizens of Cyprus. We believe that President Vassiliou is right in addressing simultaneously the two aspects of the problem, namely, the withdrawal of all foreign military troops, eventually entailing the full demilitarisation of the territory of the Republic, and the reconciliation and coming-together of all Cypriots, regardless of ethnic origin. Greece supports the initiative of the Secretary-General and the efforts of the President of Cyprus.
However, we are deeply concerned by the new obstacles the other side has created. After some progress had been made in the course of three rounds of intensive talks, that side rejected the evolutionary process which the Secretary-General was pursuing with both parties to the dialogue in accordance with agreed procedures. In actual fact, the leader of the Turkish-Cypriot community suspended his participation in the talks in a manner which has put in jeopardy the Secretary-General's mission of good offices itself.
I repeat that Greece, for its part, shall continue to give its full support to the Secretary-General's mission of good offices. At the same time, we will not fail to denounce in unequivocal terms the lack of response from the other side to the endeavours towards a just and viable solution to the problem of Cyprus. Its international dimension and the aggravation resulting from the military occupation of part of the territory of a sovereign State, a Member of this Organization, constitute a permanent threat to peace and security.
I should be remiss if I did not pay a tribute to all the men and women who form the peace-keeping forces of the United Nations for their dedication in fulfilling a most noble task in the service of international peace. Greece has consistently supported United Nations peace-keeping activities. A Hellenic Air Force aircraft flew to Windhoek in Namibia on 7 June, carrying supplies for the use of the United Nations Transition Assistance Group as a contribution from the people and Government of Greece. Next month, Greek civil servants will join their colleagues from other countries to carry out their duties as electoral supervisors at the elections scheduled for early November in Namibia.
I should like to stress that we fully support and strive for the establishment of a financially secure and sound basis for all peace-keeping operations. Peace, and by extension peace-keeping operations, is the collective responsibility of all mankind. It follows that expenses for such operations, without exception, should be mandatory to all Members of the United Nations and assessed in accordance with the established scale of contributions. It has been stated before on behalf of the Greek Government that the United Nations Peace-keeping Force in Cyprus remains the only peace-keeping force to be financed by voluntary contributions, thus placing at risk the mission with which it is entrusted. I appeal to all Member States to support the Secretary-General's proposal to correct what appears to be an anomaly and an exception to the rule of financing peace-keeping forces through assessed contribution.
An overall review of world conditions would not be complete without a strong reminder that respect for human rights constitutes an active concern of the international community and is no longer an internal matter of each individual State. Our external policies are also influenced by the respect human rights are enjoying in other countries.
The United Nations Commission on Human Rights has been instrumental in promoting the legal and political concepts emanating from the Universal Declaration of Human Rights. In Europe, and in particular among the 35 participating States to the Conference on Security and Co-operation in Europe, an important step was taken by the Concluding Document of the Vienna session, whereby a mechanism to monitor and control the respect of human rights and fundamental freedoms was instituted. We shall actively participate in that process. At the same time, we do not fail to note with interest the prominence constantly given to a universal acceptance of the need for full respect of human rights and individual freedoms. The Declaration recently adopted by the members of the Movement of Non-Aligned Countries at its summit conference at Belgrade gives ample proof of that positive development.
We are deeply concerned by the increased activities and costly implications of transnational drug trafficking. The trafficking of drugs is no longer an isolated national issue. It constitutes a global problem of grave social dimensions. Transnational and organized forms of crime have become so powerful that they challenge legal and democratic institutions in some countries. They are eroding the moral fibber of society. However, the fight against drug trafficking is receiving increased political support world-wide. For our part, we have declared a relentless war against drug dealers and their supporters. Further, Greece has joined other nations in signing, on 23 February 1989, the United Nations Convention against Illicit Traffic in narcotic Drugs and Psychotropic Substances that was adopted last December. There is an urgent need for increased co-operation on a multilateral basis and the most appropriate forum for that purpose is provided by the United Nations. The question of international terrorism is also on the Assembly's agenda at the current session. The international community continues to be plagued by acts of the meanest and most cowardly form of violence. States members of the United Nations are uniting to co-ordinate their efforts in combating heinous crimes perpetrated at random or at will against innocent persons. Greece has not been spared from being the target of such crimes, but we have not been shaken in our determination and efforts to eradicate this scourge within the framework of international endeavours undertaken to that end.
Another problem I should like to single out is the destruction of the environment, which threatens the very existence of our planet today and degrades the quality of life. Greece, facing serious environmental problems, is in favour of dealing with this matter at both the international and the national levels. We attach great importance to the convening of a United Nations special conference in 1992 on environment and development. We believe that the conference must establish an international strategy and adopt ways and means with a view to obtaining sustainable and environmentally sound development in all countries. As far as my country is concerned, we shall spare no effort for its successful conclusion.
The 1980s represented a decade of contrast and diversity of developmental experiences. Progress has been accomplished in raising living standards and strengthening democratic institutions. However, large masses of people in some regions continue to live under unacceptable economic, social and political conditions. The debt crisis has become crushing in a large number of developing countries. It has blurred the distinction between social and economic issues, which are increasingly perceived in much the same way world-wide.
Greece contributed to the negotiation and adoption of decision 43/460 calling for a special session to be devoted to international economic co-operation, in particular to the revitalization of economic growth and development of developing countries. It continues to play an active role in preparations for the session through the assumption of the chairmanship of the Preparatory Committee. The special session is seen as an opportunity to place development at the top of the world political agenda again, at a time when the relaxation of tensions in international relations has led to improved prospects for international economic co-operation.
Greece, a founding member of the United Nations, remains fully committed to the ideals enshrined in the Charter and to the multilateral approach. We therefore strongly feel that the United Nations should continue to intensify its efforts and exploit the best opportunities to resolve international problems through strengthened co-operation. The ultimate goal of achieving peace, security and prosperity remains as valid as ever. In this regard I share some of the optimism expressed in the report of the Secretary-General when he states that "peace has gained a meaning and a dimension that it lacked before". Peace, justice and human dignity appear to be assuming the dimensions of multilateral endeavours. This is the task of the United Nations, to which we are fully committed.
